Citation Nr: 1442692	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to a service-connected disability.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1964 to August 1986.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 30 percent; denied service connection for erectile dysfunction, and denied TDIU.  

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the June 29, 2007 effective date of the grant of service connection, the Veteran's PTSD approximates occasional occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, occasional feelings of helplessness, constricted and dysphoric affect, diminished interest in activities, feelings of detachment or estrangement from others, irritability, hypervigilance, suspiciousness, chronic sleep impairment, and a single report of occasional suicidal ideation.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships are not demonstrated.

2.  Service connection is currently in effect for coronary artery disease, rated 60 percent disabling; PTSD, rated 30 percent disabling; degenerative disc disease of the lumbar spine, rated 20 percent disabling; .chronic urticaria, rated 10 percent disabling; and radiculopathy of each lower extremity, each rated 10 percent disabling , also effective that same date.  

3.  The Veteran reported that he had 2 years of college education and work experience as a United States Postal Clerk. 

4.  The service-connected disabilities, in combination, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).  

2.  The requirements for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.340, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required. See Dingess 19 Vet. App. at 490  A July 2009 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while an April 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  It is noted that in May 2012 it was formally found that any medical records utilized in a disability determination by the Social Security Administration (SSA) were not available for review.  The Veteran was afforded VA medical examinations, most recently in July 2012.  The Board finds that the opinion obtained is adequate for the issues decided in this case.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim from June 2007 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

PTSD

Service connection for PTSD was granted by the RO in an October 2008 rating decision.  The 30 percent initial disability rating was awarded under the provisions of Code 9411 from the date of claim in June 2007.  

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2013).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

An examination was conducted by VA in July 2008.  At that time, mental status evaluation showed the Veteran to be alert and attentive.  He was oriented to person, place, time, and situation.  Eye contact was good, but when he began talking about his experiences, he became tearful and would divert his eyes.  There was mild psychomotor activity noted.  He described his mood as somewhat of malaise in that he never felt really happy.  He had vague suicidal ideation every month or so, but denied past gestures or that he would actually go through with this.  He denied homicidal ideation.  He occasionally had feelings of worthlessness, but felt that "things just don't matter" anymore since his health problems.  He occasionally felt hopeless, but denied feelings of helplessness.  He presented with a somewhat dysthymic mood and mildly blunted affect.  He said that he felt that he "did not have anything left."  He became quite tearful discussing his inability to work.  He described daily fatigue, disturbed sleep, lower energy level, and naps on a daily basis.  He reported having a good appetite.  He described mild concentration difficulties.  There was no evidence of a perceptual disorder.  Memory was grossly intact.  Speech function was within normal limits.  Insight was adequate and judgment was functional.  The diagnosis was PTSD.  The Veteran's GAF score was 61.  

VA outpatient treatment records show that the Veteran received regular therapy from February through December 2009.  Symptoms included a constricted affect, normal stream of content of thought and no reports of suicidal ideas  or plans.  GAF scores were noted to be between 43 and 45.  When last evaluated by VA treatment providers, the Veteran presented with a dysphoric affect and mood, with his thoughts logical and well-organized.  He denied suicidal or homicidal ideation, plan, or intent.  The diagnostic impressions were PTSD and depressive disorder NOS.  The GAF score was 43.  

An examination was conducted by VA in July 2012.  At that time, the diagnosis was PTSD.  A GAF score of 65 was assigned.  This was noted to reflect symptoms of depressed mood, anxiety, problems with sleep, and avoidance behaviors with few friends, but with some meaningful family relationships.  The examiner assessed the psychiatric disability as demonstrating occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or that were controlled by medications.  Regarding PTSD diagnostic criteria, the Veteran described recurrent distressing dreams of stressful events and avoidance of stimuli associated with the trauma.  These included efforts to avoid thoughts, feelings, or conversations associated with the trauma; markedly diminished interest or participation in significant activities,; and feelings of detachment or estrangement from others.  It was also noted that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  In addition, symptoms of anxiety, depressed mood, suspiciousness, and chronic sleep impairment were noted.  The examiner stated that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, that, collectively, his symptoms associated with his service-connected PTSD are more severe than reflected in the currently assigned 30 percent rating and more nearly approximate the criteria for a higher initial 50 percent disability rating.  38 C.F.R. § 4.7 (2013).  In granting an initial 50 percent disability rating, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating . The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the since the June 29, 2007, effective date of the grant of service connection, the Veteran's service-connected PTSD is manifested by anxiety, depression, occasional feelings of helplessness, constricted and dysphoric affect, diminished interest in activities, feelings of detachment or estrangement from others, irritability, hypervigilance, suspiciousness, chronic sleep impairment, and a single report of occasional suicidal ideation. The reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran has children and grandchildren with whom he is fairly close, as reported in his July 2008 VA examination.  The Veteran retired from the U.S. Post Office in June 2008 after 21 years due to physical medical problems as reflected in the July 2012 VA examination. Collectively, the Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating. 
The Board also notes that the Veteran has not been found to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating during the time for which service connection has been established. 

In addition to the absence of most of the symptoms listed as characteristic of occupational and social impairment with deficiencies in most areas (criteria for a 70 percent rating), the Board also notes that none of the assigned GAF scores, alone, support the assignment of any higher rating.  The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Board acknowledges that the Veteran's GAF scores varied from 43 to 65 during the appeal.   According to DSM-IV, GAF scores of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning . The reported symptomatology is consistent with no more than moderate to moderately severe symptoms or difficulty in social, occupational, or school functioning, in this regard, the Veteran had friends and family that she socialized with and was employed or attended college in a degree program.  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  The assigned GAF scores from the Veteran's VA treatment records are indicative of impairment ranging from a serious disability to a moderate disability.   The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  

While a score of 43 would indicate that the Veteran experienced serious symptoms, and a score of 65 that he experienced mild symptoms, the Board notes that the Veteran's symptoms overall resulted in reduced reliability and productivity.  Viewed as a whole, and because the GAF score is only one of the factors which are considered, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 50 percent disability rating.  In this regard, the Board finds that the reported symptomatology is consistent with no more than moderate symptoms or difficulty in social, occupational, or school functioning during the entire appeal period.  Therefore, the 50 percent rating shall be assigned to the Veteran for the entire period on appeal.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher or lower rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings and the Veteran's reported symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The Veteran applied for TDIU benefits in July 2008.  In his application, he reported having had two years of college education and work experience as a clerk with the United States Postal Service.  He stated that he last worked full time in June 2008.  At the time he applied for TDIU, service connection was in effect for coronary artery disease, rated 60 percent disabling; PTSD, rated 30 percent disabling; chronic urticaria, rated 10 percent disabling; and degenerative disc disease of the lumbar spine, rated 10 percent disabling.  At that time, the Veteran's combined evaluation was 80 percent.  By rating decision dated in April 2013, the rating for degenerative disc disease of the lumbar spine was increased to 20 percent disabling, effective July 20, 2012 and service connection was established for radiculopathy of each lower extremity, each rated 10 percent disabling , also effective that same date.  The Veteran's combined evaluation became 90 percent as of July 10, 2012.  

In a March 2008 letter, the Veteran's Postal Service supervisor related that the Veteran had been with the organization for over 20 years and had used all earned sick leave for heart related medical issues since 2004.  It was noted that the Veteran had "slowed down at his work assignments," became light-headed, and became short of breath while performing his normal duties as an express mail clerk.  The Veteran's history of back pain was also noted.  

In July 2008, a VA examination was conducted to evaluate how the Veteran's service-connected disabilities affected his ability to work.  At that time, it was reported that the Veteran had medically retired from the Postal Service in June 2008 due to coronary artery disease and low back pain.  It was reported that he had undergone numerous surgical procedures for his heart in recent years.  These included coronary artery bypass grafting (CABG) of three vessels in 2004, a one vessel stent in 2005, two heart catheterizations with stent placements in 2006, a two vessel heart catheterization in 2007, an angioplasty with stent placement in 2007, and heart catheterization with two stented vessels in April 2008.  It was noted that on his most recent cardiac catheterization procedure, it was noted to have a left ventricular ejection fraction of 65 percent and a left ventricular end-diastolic pressure of 31 mm.  The Veteran took multiple medications as treatment for his coronary artery disease.  He reported that he rode his lawnmower in order to exercise his dogs in the mornings and evenings.  

Regarding his low back disability, he reported having  chronic pain at a level of 5-6/10 that occasionally radiated down both legs with tingling and numbness of the big toes.  He had pain flare-ups once a week that lasted approximately two hours.  This was brought on by bending and twisting at the waist, lifting greater than five or ten pounds, sitting for more than 30 minutes, or standing for more than 20 minutes.  He used Tylenol and Ibuprofen for relief as well as a back brace one or two times per week.  Regarding radiculopathy, it was noted that he had tinging and numbness down his legs four or five times per day that lasted 20 to 30 minutes.  His back complaints did not really affect his daily activities, but did affect his productivity at work.  Regarding his chronic urticarial, the reported having hives on different parts of his body once or twice per monthly that lasted one to two days.  He self-treated with Benadryl.  

On physical examination, there was no sign of urticuria rash on the skin.  Heart evaluation showed regular rhythm, without murmur.  There was no sign of thoracolumbar spine spasm or tenderness.  Sensory examination was dull to pinprick testing.  Motor strength was 5/5 and reflexes were 2+ in all areas.  The Veteran was unable to heel or toe walk due to knee and back pain.  Straight leg raising produced low back pain without radicular symptoms.  Lumbar forward flexion was to 90 degrees, extension backward was to 20 degrees, lateral flexion was to 25 degrees bilaterally, and rotation was to 45 degrees bilaterally with pain.  An electrocardiogram (EKG) study showed normal sinus rhythm with right atrial enlargement.  A chest X-ray study showed evidence of the prior CABG procedure.  X-ray studies of the lumbar spine showed mild to narrowing disc narrowing at L4-L5 and L5-S1, with hypertophic spurs present from L3-L5.  Regarding whether the Veteran's service-connected disabilities would impact his ability to do sedentary work, it was noted that he was able to perform his activities of daily living, do light housekeeping, answer the phone and drive his car locally and to this appointment.  His pain appeared to be managed by current medications.  While he had been recently hospitalized for his coronary artery disease, the ejection fraction of 65 percent suggested normal heart function.  As such, his service-connected disabilities of coronary artery disease, hypertension, and urticarial were less likely to interfere with his ability to do light sedentary employment if he were to return to work.  

As previously noted, the Veteran underwent a psychiatric examination by VA in July 2012.  At that time, the examiner commented on whether the PTSD symptoms precluded his ability of performing substantially gainful employment.  The examiner rendered an opinion, that the PTSD symptoms alone did not preclude this ability.  The symptoms did not impact his ability to engage in physical and/or sedentary work if he so chose.  The examiner went on to state that the Veteran would be able to perform sedentary, flexibly scheduled employment with limited stress or responsibility and minimal interaction with staff or customers.  On general medical examination in connection with unemployability, the examiner stated that the Veteran was capable of sedentary employment based on his service-connected conditions alone, if he so chooses.  

On July 2012 evaluation of the Veteran's skin, the examiner noted a history of urticaria that was intermittent in nature.  The Veteran reported swelling and itching that might occur weekly or go several weeks without symptoms.  He treated with Benadryl on an as-needed basis, with the last episode being approximately 10 days earlier.  This caused no disfigurement or impact on the Veteran's ability to work.  Regarding the Veteran's cardiovascular disability, it was noted that the Veteran was status post myocardial infarction and CABG.  He had no congestive heart failure.  While diagnostic exercise testing was not conducted, the examiner estimated that, based on the Veteran's responses, he would be able to perform at the level of greater than three and left than five METs, consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 mph).  The left ventricular ejection fraction testing was 60 percent.  The examiner stated that the Veteran's ischemic heart disease did not impact his ability to work.  

Regarding the Veteran's low back disability, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran complained of daily back pain at a level of 8/10, with pain radiating down both legs as well as numbness and tingling to both legs.  The symptoms occurred daily and were aggravated by sitting and standing.  The Veteran did not report flare-ups.  Range of motion was forward flexion to 60 degrees, with pain objectively demonstrated at 20 degrees; backward extension to 20 degrees, with pain objectively demonstrated at 5 degrees; Right and left lateral flexion to 20 degrees, with pain objectively demonstrated at 15 degrees; and bilateral rotation to 20 degrees, with pain objectively demonstrated at 10 degrees on the right and 15 degrees on the left.  The Veteran was able to perform repetitive use testing with three repetitions.  He examiner stated that the Veteran did have functional impairment of the thoracolumbar spine described as less movement than normal and pain on movement.  He did not have localized tenderness, guarding, or muscle spasm.  Reflexes were 2+ at the knees and 1+ at the ankles.  Sensation testing was normal and straight leg raising testing was negative.  There was radiculopathy noted, with mild pain, dysesthesias and numbness, but no pain of the lower extremities.  The examiner noted that imaging studies of the thoracolumbar spine did not show documentation of arthritis.  There was functional impact on the Veteran's ability to work due to pain with prolonged sitting and standing, but the examiner rendered an opinion that the Veteran would be capable of sedentary employment.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran has a combination of physical and psychiatric disabilities each of which are not considered by the examiners to effectively preclude all forms of substantially gainful employment.  The Board finds, however, that while they might not individually cause individual unemployability, in combination they effectively preclude all forms of substantially gainful employment.  In this regard, it is noted that the Veteran's cardiovascular disease and low back disability preclude any form of employment needing physical labor.  In addition, his PTSD is shown to preclude him from any employment without a flexible schedule, more than a limited amount of stress or responsibility, or more than minimal interaction with staff or customers.  Given these restrictions, the Board finds that, with the resolution of all reasonable doubt, the service-connected disabilities, standing alone, are sufficient to render him unemployable.  

Under these circumstances, a TDIU is warranted.  


ORDER

An initial 50 percent disability rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary awards.

A TDIU is granted, subject to the laws and regulations governing monetary awards.


REMAND

The remaining issue is entitlement to service connection for erectile dysfunction.  It is contended that this disability was caused by medications utilized to treat his service-connected disabilities.  In July 2008, the RO requested a medical opinion to ascertain the viability of this contention.  At that time, the examiner rendered a negative nexus opinion.  The opinion, however included a comment that the Veteran had been on a beta blocker since 1998 and that this type of medication could cause erectile problems.  The ambiguity of  the opinion renders it insufficient for rating purposes.  As such, an additional opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his erectile dysfunction.  The entire claims file must be provided to the examiner, and the examiner should indicate that the claims folder was reviewed.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner is requested to opine whether it is at least as likely as not (probability 50 percent or more) that the Veteran's erectile dysfunction is caused or aggravated by  medications used to treat any of his service-connected disabilities.
 
In providing this opinion, the examiner should reconcile the July 2008 VA examiner's opinion (i.e.  that the beta blocker that the Veteran's has been on since 1998 is the type of medication that could cause erectile problems) and any other opinions of record.

The examiner should provide a complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  After ensuring compliance with the instructions above, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


